Determination of the county treasurer of Rockland county denying relators’ [petitioners’] application to set aside cancellation of tax sale made by him on January 17, 1928, annulled, with fifty dollars costs and disbursements, certiorari proceeding sustained, and petition granted. The county treasurer had no authority to cancel this tax sale upon the petition made by a person not the owner of the property in question at the time of the tax sale. (See Tax Law, §§ 140* and 158 †.) Lazansky, P. J., Young, Hagarty, Scudder and Tompkins, JJ., concur.

 Amd. by Laws of 1921, chap. 643.— [Rep.


 Since amd. by Laws of 1928, chap. 845.— [Rep.